 In the Matter of WORLD BESTOS CORP.andTEXTILE WORKERS UNIONOF AMERICACase No. R-1616-.-Decided December 15, 1939Brake Lining Manufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees: company withholds exclusiverecognition until certification; stipulated-UnitAppropriate for Collective Bar-gaining:all employees except executives, superintendents, foremen, salesmen, time-study men, timekeepers, and office help;stipulated-Representatives:proof ofchoice : membership cards ; authenticity of signatures and majority conceded bycompany-Certification of Representatives:upon proof of majority representation.Mr. Richard J. HickeyandMr. D. R. Dimiclc,for the Board.Evans, SmithdEvanss, by Mr. John F. Evans,of Paterson, N. J.,for the Company.Mr. Alfred Udoff,of New York City, for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 19, 1939, Textile Workers Union of America, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofWorld Bestos Corp., Paterson, New Jersey, herein called the Com-pany,l and requesting an investigation and certification of represent-atives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On' November 3, 1939, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.1The Company was designated as world BestosCorporationin the petition and otherformal papers herein, but this designation was corrected by amendment at the bearing.1S N. L. R. B., No. 51.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 7, 1939, the Regional Director issued a notice of hear-ing, which was duly served upon the Company and upon the Union.Pursuant to the notice, a hearing was held on November 13, 1939, atNew York City, before Herbert Wenzel, the Trial Examiner dulydesignated by the Board.The Board, the Company, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded to all parties.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TILE COMPANYWorld Bestos Corp., a New Jersey corporation having its principaloffice and a factory located at Paterson, New Jersey, and warehouseslocated at San Francisco, California; Portland, Oregon;' Seattle,Washington; New York City; Boston, Massachusetts; and Detroit,Michigan; is engaged in the manufacture, sale, and distribution ofbrake lining.During the 6 months preceding November 13, 1939,2 approximately55 per cent of the 990,000 pounds of raw material purchased by theCompany were shipped to its factory from points outside the Stateof New Jersey.During the same period, approximately 96 per centof the $185,000 worth of finished products manufactured by its factorywere shipped to points outside the State of New Jersey.The total number of employees normally employed by the Companyis 155.II.THE ORGANIZATION INVOLVED'TextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, and admits to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn August 12, 1939, the Company and the Union made a contractproviding in part that the "Union shall be the exclusive collectivebargaining agent on wages, hours and other working conditions forall employees covered by this agreement upon the certification of the2The date of a stipulation between the Company and the Board,upon which the findingsin this section are based.8 The findings in this section and the following sections are largely based on a stipula-tion between the Company and the Union. W0RLD BEST'OS CORPORATION.335Union as such collective bargaining agent by the National LaborRelations Board." 4Thereafter, the Union filed the petition herein.The Company and the Union stipulated at the hearing thatthe question concerning representation arises by reason of thefact that the company and the union entered into a contractmarked Board's Exhibit No. 4, wherein the company recognizesthe union as the bargaining representative of the employeswithin their agreed appropriate unit and that the company re-quires that the union is certified by the National Labor RelationsBoard before the company recognizes the union as the exclusivebargaining agent for the employes within the agreed bargainingunitand the union desires such designation as exclusivebargaining agent.It is apparent from the foregoing stipulation that the Company iswithholding recognition of the Union as exclusive bargaining agentuntil certification by the Board.We, therefore, find that a questionhas arisen concerning the representation of employees of the Company.IV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union stipulated that all the Company'semployees except executives, superintendents, foremen, salesmen, time-study men, timekeepers, and office help constituted a unit appropriatefor the purposes of collective bargaining.The contract hereinbeforementioned applies to the same unit, and we see no reason to departfrom it.We find that all the Company's employees except executives, super-intendents, foremen, salesmen, time-study men, timekeepers, and officehelp constitute a unit appropriate for the purposes of collective bar-gaining, and that the said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining, and will otherwise effectuate the policies of the Act.4The contract recites that it is between the Company and "Local Union No. 48, or itssuccessor of the Textile Workers Union of America." 336DECISIONS. OF NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Union introduced in evidence 113 cards 5 signedinMay and June 1939 by employees of the Company in the stipu-lated unit.The Company conceded the authenticity of the 113 sig-natures on the cards.There were about 125 employees in the unit atthe time the contract was negotiated on August 12, 1939, and about160 in October 1939, at which time 144 of the employees were mem-bers of the Union.6The Company's counsel conceded that "a major-ity of the respondent's [Company's] employees are members of thepetitioningUnion . . . in the [stipulated] appropriate bargainingunit."We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their represent-ative for the purposes of collective bargaining.The Union is, there-fore, the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, and we will so certify.?Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of World Bestos Corp., Paterson, New Jersey,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.TextileWorkers Union of America is a labor organization,within the meaning of Section 2 (5) of the National Labor RelationsAct.3.All the employees of the said Company except executives, super-intendents, foremen, salesmen, time-study men, timekeepers, and officehelp constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.4.TextileWorkers Union of America is the exclusive representa-tive of all the employees in the said unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the NationalLabor Relations Act..5 The cards designated"Textile Workers Organizing Committee,its agents or representa-tives" as the signer's bargaining agent.The Union is the successor of the said Committee.9 Irving Abramson,theUnion's representative,testified that 31 of the employees inaddition to the 113 who had signed the cards were members of the Union at the latter time.'SeeMatter of The Detroit Free PressandNewspaper Guild of Detroit,Local22of theAmerican Newspaper Guild,16 N. L. R. B. 461. WORLD BESTS CORPORATIONCERTIFICATION OF REPRESENTATIVES337By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthat TextileWorkers Union of Americahas been designated and selected by a majority of the employees ofWorld Bestos Corp., Paterson, New Jersey, except executives, super-intendents, foremen, salesmen, time-study men, timekeepers, and officehelp, as their representative for the purposes of collective bargaining,and that, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, Textile Workers Union of America is the ex-clusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.